Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/103,809 was filed on 08/14/2018, and claims no prior priority.
Response to Amendment
Applicant' s amendment dated 03/01/2022, in which claim 1, 13, 19, 23 was amended, claims 1-14 and 20 were withdrawn, has been entered.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant should also point out where the claimed limitations can be found in the specification and drawings. See 37 C.F.R. 1.111 (b) and MPEP 2163(I)(B) which requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure”. See also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any
amendments made to the disclosure.").
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature wherein “wherein the second set of metallization layers is between the first set of metallization layers and the device layer,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As best understood, the first set of metallization layers in the third subvolume is 1628a of fig 2 (annotated below), because this is the metallization layer including electrical pathways between the first and second subvolumes.  The third subvolume includes two additional layers of metallization, but neither of these is between the device layer 106 and the first metallization 1628a.  Therefore, it appears that the feature “wherein the first second set of metallization layers is between the first set of metallization layers and the device layer,” is not shown in the drawings.

    PNG
    media_image1.png
    672
    842
    media_image1.png
    Greyscale

Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both a lateral dimension of the subvolume 102-1 as shown in figure 1, paragraph 25 of the instant specification, and some undisclosed portion of the subvolume 104 as shown in new figure 1D.  The figures are reproduced below for convenience. 

    PNG
    media_image2.png
    449
    1172
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-9, 12-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 13, 19, and 23 recite the limitation “and second set of metallization layers does not include”.  But there is already a “second set of metallization layers” in these claims.  It is therefore unclear whether applicant intends to claim another second set of metallization layers, or the same second set of metallization layers.  For the purposes of examination and to further compact prosecution, the limitation will be read as “the second set of metallization layers.”
Remaining claims depend variously from claims 1, 13, 19, and 23, and are rejected for the reasons above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Banna (US 20170358562 A1).
Regarding claim 13, Banna discloses an integrated circuit (IC) die assembly (200, fig 2), comprising: 
a first IC die (200 and SoC on 292, para 0117, fig 3), including: 
a first subvolume (first subvol, ann fig 3) including first electrical structures, wherein the first electrical structures include devices (244, 241, and attached gates) in a first portion (left side) of a device layer (device layer, ann fig 3) of the first IC die, 
a second subvolume (second subvol, ann fig 3) including second electrical structures, wherein the second electrical structures include devices (249, 255, and attached gates) in a second portion (right side) of the device layer of the first IC die,  
a third subvolume between the first subvolume and the second subvolume (third subvol, ann fig 3), 
a first set of metallization layers (first met, ann fig 3) in the third subvolume, wherein the first set of metallization layers includes electrical pathways between the first subvolume and the second subvolume (first met extends through all three volumes), 
a second set of metallization layers (second met, ann fig 3) in the third subvolume, wherein the first second set of metallization layers is between the first set of metallization layers and the device layer (fig 3), 
and second set of metallization layers does not include electrical pathways between the first subvolume and the second subvolume (second met does not extend through all three volumes), and 
conductive contacts (292, fig 3) at a top face of the first IC die; and 
a second IC die (SoC chips, para 0117) electrically coupled to the conductive contacts at the top face of the first IC die.  

    PNG
    media_image3.png
    602
    862
    media_image3.png
    Greyscale

Regarding claim 18, Banna further discloses that the second IC die is a deep neural network (DNN) die (limitation is understood as a die having inputs and outputs, eye/head tracking, wireless interconnections, Banna para 0019; and processing capability in between, CPU cores Banna para 0019.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-8 and 19-21 is/are rejected under 35 U.S.C. 103 as being obvious over Banna (US 20170358562 A1) in view of Camarota (US 20150008954).
Regarding claim 1, Banna discloses an integrated circuit (IC) die (device 200, wafer bonded then diced, para 0021), comprising: 
a first subvolume (first subvol, ann fig 3) including first electrical structures, wherein the first electrical structures include devices (244, 241, and attached gates) in a first portion (left side) of a device layer (device layer, ann fig 3) of the IC die; 
a second subvolume (second subvol, ann fig 3) including second electrical structures, wherein the second electrical structures include devices (249, 255, and attached gates) in a second portion (right side) of the device layer of the IC die; 
a third subvolume (third subvol, ann. Fig 3) between the first subvolume and the second subvolume; 
a first set of metallization layers (first met, ann fig 3) in the third subvolume, wherein the first set of metallization layers includes electrical pathways between the first subvolume and the second subvolume (first met extends through all three volumes); and 
a second set of metallization layers (second met, ann fig 3) in the third subvolume, wherein the second set of metallization layers is between the first set of metallization layers and the device layer (fig 3), 
and second set of metallization layers does not include electrical pathways between the first subvolume and the second subvolume (second met does not extend through all three volumes); 
Banna arguably does not explicitly disclose that the IC die has an area greater than 750 square millimeters (although before the bonded wafers are diced, para 0021, the IC die has an area equal to the size of the bonded wafers).  
However, Camarota discloses an IC die (200, fig 2) having a first subvolume (211), a second subvolume (212), a third subvolume therebetween (210), and the IC die has an area greater than 750 square millimeters (first die region may have width of 30mm, para 0037, and length of 26mm, para 0038, and second die region may be identical in size, para 0038, for a total size of 30x52mm or 1560 mm square area).  This allows dies having many similar subvolumes to be stitched together and then diced into large monolithic format dies, in order to reduce verification times and simplify production (para 0037).  Because the first and second subvolumes of Banna are similar (arrays of RGB LEDs 222, Banna para 0012, fig 3), and because Banna includes a stitching volume (third subvolume), a person having ordinary skill in the art at the time of filing could have diced the bonded wafer of Banna in the dimensions of Camarota.  This would arrive at the predictable result of reducing the number of total dies that have to be individually verified, as disclosed by Camarota, para 0037-38.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
    PNG
    media_image3.png
    602
    862
    media_image3.png
    Greyscale

Regarding claim 2, the combination of Banna and Camarota of claim 1 further discloses the IC die has a lateral dimension (total length, formed of individual subvolume lengths 224 and 222, each of which may be close to 26mm, Camarota para 0038) greater than 33 millimeters (52 mm).
Regarding claim 3, the combination of Banna and Camarota of claim 1 further discloses that the lateral dimension is a first lateral dimension, and the IC die also has a second lateral dimension (width 223, Camarota) greater than 22 millimeters (30mm, para 0037 Camarota).
Regarding claim 4, the combination of Banna and Camarota of claim 1 further discloses that the devices in the first portion of the device layer of the IC die include planar transistors, and the devices in the second portion of the device layer of the IC die include non-planar transistors (heterogenous types, para 0003; both first and second portions of device layer include CMOS components, para 0110, including non-planar MOSFET with doped well, para 0025, and planar TFTs para 0056.)  

Regarding claim 7, Banna does not disclose that the first electrical structures provide a processing unit and the second electrical structures provide a memory device (although Banna does disclose that the CMOS circuit components may be of heterogenous type, para 0003, as needed to form systems required for VR and AR applications.)
However, memory and processing are often contained in subvolumes of a larger IC die.  For example, Camarota discloses first electrical structures that provide a processing unit (PLD, para 0021) and second electrical structures that provide a memory device (BRAM, para 0021).  This simplifies power and memory testing during wafer level testing, as disclosed by Camarota at e.g. para 0075.  Because the backplane CMOS of Banna may be of any type or arrangement, one of ordinary skill in the art at the time of filing could have substituted the programmable logic and memory of Camarota for the unspecified functions performed by the CMOS circuit components of Banna.  This would arrive at the predictable result of providing memory and logic as needed to form systems required for VR and AR applications.    
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 8, the combination of Banna and Camarota of claim 7 further discloses that the memory device (BRAM, para 0021 Camarota) includes static random access memory (SRAM) devices or dynamic random access memory (DRAM) devices (BRAM is a type of dual port SDRAM, Camarota).


Regarding claim 14, Banna does not explicitly disclose that the first IC die includes power delivery devices.  (Although Banna does disclose that devices in the IC die must be powered, para 0012).
However, Camarota discloses a first IC die (200, Camarota) that includes power delivery devices (power distribution networks, para 0005).  This permits devices in the die of Camarota to be powered.  Because the die of Banna includes powered devices, a person having ordinary skill in the art at the time of filing would have recognized that power distribution networks may be included in a die, and could have used the metallization layers of Banna to distribute power, as in Camarota.  This would arrive at the predictable results of permitting powered devices to function.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 19, Banna discloses an integrated circuit (IC) package (device 300, fig 3, wafer bonded then diced, para 0021), comprising: 
an IC die (300), including:  
a first subvolume (first subvol, ann fig 3) including first electrical structures, wherein the first electrical structures include devices (244, 241, attached gates) in a first portion (left side) of a device layer (device layer, ann fig 3) of the IC die, 
a second subvolume (second subvol, ann fig 3) including second electrical structures, wherein the second electrical structures include devices (249, 255, attached gates) in a second portion (right side) of the device layer of the IC die, 
 a third subvolume (third subvol, ann fig 3) between the first subvolume and the second subvolume,
 a first set of metallization layers (first met, ann fig 3) in the third subvolume, wherein the first set of metallization layers includes electrical pathways between the first subvolume and the second subvolume (first met extends through all three volumes), and 
a second set of metallization layers in the third subvolume, wherein the second set of metallization layers is between the first set of metallization layers and the device layer (fig 3), and 
second set of metallization layers does not include electrical pathways between the first subvolume and the second subvolume (second met does not extend through all three volumes).
Banna arguably does not explicitly disclose that the IC die has lateral dimensions greater than 22 millimeters by 33 millimeters (although before the bonded wafers are diced, para 0021, the IC die has an area equal to the size of the bonded wafers).  
However, Camarota discloses an IC die (200, fig 2) having a first subvolume (211), a second subvolume (212), a third subvolume therebetween (210), and the IC die has an area greater than 750 square millimeters (first die region may have width of 30mm, para 0037, and length of 26mm, para 0038, and second die region may be identical in size, para 0038, for a total size of 30x52mm or 1560 mm square area).  This allows dies having many similar subvolumes to be stitched together and then diced into large monolithic format dies, in order to reduce verification times and simplify production (para 0037).  Because the first and second subvolumes of Banna are similar (arrays of RGB LEDs 222, Banna para 0012, fig 3), and because Banna includes a stitching volume (third subvolume), a person having ordinary skill in the art at the time of filing could have diced the bonded wafer of Banna in the dimensions of Camarota.  This would arrive at the predictable result of reducing the number of total dies that have to be individually verified, as disclosed by Camarota, para 0037-38.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Finally regarding claim 19, Banna discloses a package substrate coupled to the IC die (substrates of SoC dies, para 0019).  
Regarding claim 20, Banna further discloses that the IC die is a first IC die, and the IC package further includes: a second IC die (SoC, para 0019 Banna) coupled to conductive contacts at a face of the first IC die.  
Regarding claim 21, Banna further discloses that the second IC die is one of a plurality of IC dies electrically coupled to conductive contacts at the face of the first IC die (SoC chips, para 0019 Banna).  

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Banna (US 20170358562 A1) in view of Camarota (US 20150008954) and further in view of Datta (US 2008/0157225 A1).
Regarding claim 5, Banna does not explicitly disclose that the devices (heterogeneous CMOS, para 0056) in the first portion of the device layer of the IC die include tri-gate transistors having a first fin height, the devices in the second portion of the device layer of the IC die include tri-gate transistors having a second fin height, and the first fin height is different than the second fin height.
However, in the same field of art, Datta discloses CMOS transistors (para 0039) including a first tri-gate transistor (tri-gate, claim 7) having a first sidewall height (claim 1), and a second tri-gate transistor having a second sidewall height (claim 2).  Because the device of Datta is a CMOS, para 0039, the mixed-height tri-gate transistors of Datta could be substituted for the CMOS of Banna.  Incorporating tri-gate transistors having mixed fin heights would predictably improve short channel effects as disclosed in Datta at e.g. para 0004.  Based on the above analysis, a person having ordinary skill in the art at the time of filing would have recognized that including mixed- height transistors in memory cells disposed on separately-testable die volumes would lead to increased reliability of resulting devices.        
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 9, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Banna (US 20170358562 A1) in view of Camarota (US 20150008954) and further in view of Das (US 2017/0194248 A1).
Regarding claim 9, Banna discloses that the first electrical structures include first conductive vias (vias in levels V1, V2, left side, fig 3 Banna), 
the second electrical structures include second conductive vias (e.g. 255, right side fig 3 Banna).
 Banna arguably does not explicitly disclose that the first conductive vias have a material composition different than a material composition of the second conductive vias (although Banna discloses that pads, contacts, and metallizations may have a variety of compositions, including Cu, Al, W, etc, para 0050, and Banna discloses that the underlying CMOS transistors may be heterogeneous). 
However, in the same field of art, Das discloses vias having a variety of material compositions, such as nickel and copper, at para 0031.   The vias of the multilayer semiconductor structures of Banna could likewise be formed using different materials, as disclosed in Das at e.g. para 0031.  This would result in the claimed limitation.  Additionally, applicant has not disclosed that the claimed via materials are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.    A person of ordinary skill in the art at the time the invention was made would have found it obvious to provide different via materials in, for example, a power circuit versus a clock cycle circuit, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 23, Banna discloses a computing device (device 300, fig 3, wafer bonded then diced, para 0021), comprising: 
an integrated circuit (IC) die (300), including: 
a first subvolume (first subvol, ann fig 3) including first electrical structures, wherein the first electrical structures include devices (244, 241, attached gates) in a first portion (left side) of a device layer (device layer, ann fig 3) of the IC die, 
a second subvolume (second subvol, ann fig 3) including second electrical structures, wherein the second electrical structures include devices (249, 255, attached gates) in a second portion (right side) of the device layer of the IC die, 
a third subvolume (third subvol, ann fig 3)  between the first subvolume and the second subvolume, a first set of metallization layers (first met, ann fig 3) in the third subvolume, wherein the first set of metallization layers includes electrical pathways (first met extends through all three volumes), between the first subvolume and the second subvolume, and 
a second set (second set, ann. Fig 3)  of metallization layers in the third subvolume, wherein the second set of metallization layers is between the first set of metallization layers and the device layer (fig 3), and second set of metallization layers does not include electrical pathways between the first subvolume and the second subvolume (second met does not extend through all three volumes). 
Banna arguably does not explicitly disclose that the IC die has an area greater than 1,000 square millimeters (although before the bonded wafers are diced, para 0021, the IC die has an area equal to the size of the bonded wafers).  
However, Camarota discloses an IC die (200, fig 2) having a first subvolume (211), a second subvolume (212), a third subvolume therebetween (210), and the IC die has an area greater than 750 square millimeters (first die region may have width of 30mm, para 0037, and length of 26mm, para 0038, and second die region may be identical in size, para 0038, for a total size of 30x52mm or 1560 mm square area).  This allows dies having many similar subvolumes to be stitched together and then diced into large monolithic format dies, in order to reduce verification times and simplify production (para 0037).  Because the first and second subvolumes of Banna are similar (arrays of RGB LEDs 222, Banna para 0012, fig 3), and because Banna includes a stitching volume (third subvolume), a person having ordinary skill in the art at the time of filing could have diced the bonded wafer of Banna in the dimensions of Camarota.  This would arrive at the predictable result of reducing the number of total dies that have to be individually verified, as disclosed by Camarota, para 0037-38.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further regarding claim 23, Banna arguably does not disclose and a motherboard communicatively coupled to the IC die (although Banna does disclose a multilayered redistribution structure 260 conductively coupled to the IC die, and a motherboard is a type of multilayered redistribution structure.)
  However, in the same field of art, Das discloses a motherboard (PCB, para 0273) communicatively coupled to the IC die (multi-layer semiconductor structure, para 0273.)  The multilayer redistribution structure of Banna could substituted with the motherboard of Das, to arrive at the predictable result of redistributing and bussing signal from the IC die of Banna.     
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 24, the combination of Banna, Camarota, and Das of claim 23 further discloses that the IC die is included in an IC package (wafer level package, Banna para 0020), and the IC package is coupled to the motherboard.  
Regarding claim 25, the combination of Banna, Camarota, and Das of claim 23 further discloses a housing (mobile phone, tablet, or digital camera, Das para 0317) around the motherboard and the IC die.



Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Banna (US 20170358562 A1) in view of Camarota’465 (US 9911465). 
	Regarding claim 15, the combination of Banna does not disclose that 
the first IC die includes high bandwidth memory (HBM) controller circuitry (although Banna discloses additional chip memories may be added via SoCs, para 0019).  	
However, Camarota’465 discloses that additional memory dies may be HBM die (610, fig 6), and a controller to address these dies may be stitched to a main die (controller, col 4 ln 5).  The additional chip memory of Banna could be HB memory as in Camarota’465, and because Banna includes a stitching volume (third subvolume), a person having ordinary skill in the art could stitch the HB memory controller of Camarota’465 into the die of Banna.  This would result in the claimed limitation.  In the combination, the HBM of Camarota’465 would continue to provide additional memory on a separate die, while the controller circuitry 201c of Camarota would continue to control blocks outside the first volume of the first die.  A person having ordinary skill in the art at the time of filing would have recognized that providing a separable HBM die would allow the devices to be tested separately to reduce risk and increase vendor flexibility, as disclosed by Camarota’465 at e.g. col 9 ln12-18.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 16, the combination of Banna and Camarota’465 of claim 15 further discloses that the HBM controller circuitry (memory controller on same mask set, Camarota’465; in 306 fig 3B)  is included in the first subvolume (306, Camarota’465 fig 3B), and the second subvolume includes static random access memory (SRAM) devices (BRAM 103, in programmable IC 302 fig 3A.)
Regarding claim 17, the combination of Banna and Camarota’465 of claim 15 further discloses that the second IC die includes HBM (HBM die 610 of Camarota’465, fig 6).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Banna (US 20170358562 A1) in view of Camarota (US 20150008954) and further in view of Camarota’465 (US 9911465).
	Regarding claim 22, the combination of Banna further discloses that at least one of the plurality of IC dies is an artificial intelligence (Al) die (limitation is understood as a die having inputs and outputs, eye/head tracking, wireless interconnections, Banna para 0019; and processing capability in between, CPU cores Banna para 0019.)
Banna does not disclose that at least one of the plurality of IC dies is a high bandwidth memory (HB) die.
However, Camarota’465 discloses that additional memory dies may be HBM die (610, fig 6).  The additional chip memory of Banna could be substituted with the HB memory as in Camarota’465.  This would arrive at the predictable result of providing faster memory to the IC die.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060071161 A1 Syms discloses bonding wafers and then dicing the composite wafer to form an individual die, e.g. para 0068.  The examiner notes that the current application claims structures formed within dies, not within a single wafer. 
US 10438896 B2 Dabral discloses stitching good die areas together on a single wafer before scribing to separate joined die areas up to 32x32mm, col 1 ln30-35, figs throughout.
US 20180294230 A1 Dabral discloses stitched die areas having seal regions between the areas and interconnects threading through the seal regions, fig 2a, 4b, 4c.
US 20140232001 A1 Gratz discloses crack-prevention metal layers between sets of interconnects, e.g. fig 1 
US 20190068193 A1 Bisht discloses structures including a third volume between two active die regions and having the claimed interconnect layout.
US 20200105731 A1 Aleksov discloses a redistribution volume with connecting and reinforcing layers, between two dies.
US 10546633 B2 McCollum discloses a volume (square area) between two other volumes and having the claimed interconnect layout.

    PNG
    media_image4.png
    551
    540
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    517
    675
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    519
    736
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    278
    799
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    372
    593
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072.  The examiner can normally be reached on Mon - Fri: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817